Citation Nr: 0830159	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-31 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than June 8, 1998, 
for a grant of 100 percent disability compensation for 
emphysema secondary to chlorine exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel






INTRODUCTION

The appellant served on active duty from February 1965 to 
February 1968, and from August 1969 to October 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).

In June 2002, the appellant testified at a hearing before a 
member of the Board on the issue of service connection for 
emphysema secondary to chlorine exposure.  The Board member 
thereafter retired.

In his September 2006 substantive appeal, the appellant 
requested another Board hearing at the RO.  In February 2007, 
VA advised the appellant of the consequences of any failure 
to report for a scheduled hearing without good cause.  
Furthermore, VA explained good cause and requests for 
postponement.  In August 2006, VA notified the appellant that 
he was scheduled for a hearing before a member of the Board 
on September 20, 2007.  The appellant failed to report for 
this hearing.  No correspondence has been received from the 
appellant or his representative since the hearing date 
alleging good cause.  The Board finds, absent a showing of 
good cause, VA is not required to reschedule the hearing 
date.  See 38 C.F.R. § 20.702.


FINDINGS OF FACT

1. By a decision in May 1985, the RO denied the appellant's 
attempt to reopen his claim for disability due to Agent 
Orange and toxic chemical exposure; the appellant did not 
perfect an appeal to that decision.

2.  The appellant submitted a request by phone on June 8, 
1998, to reopen his claim of entitlement to service 
connection for chemical poising.

3.  In a May 2005 rating decision, the RO granted the 
appellant's claim for service connection for emphysema 
secondary to chlorine chemical exposure at the 30 percent 
disability level, effective from June 8, 1998.

4.  In a July 2006 rating decision, the RO awarded a 100 
percent disability evaluation for emphysema, effective from 
June 8, 1998, the date of receipt of the appellant's claim.


CONCLUSION OF LAW

The criteria for an effective date prior to June 8, 1998, for 
the assignment of a 100 percent disability rating for 
emphysema secondary chlorine chemical exposure have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.357, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b).  Notice must be provided 
"at the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The current appeal arises from a service connection claim 
filed prior to the enactment of the VCAA.  Therefore, VCAA 
notice was not provided prior to the initial adverse rating 
decision in this case.  Shortly after the VCAA's enactment, 
VA sent the appellant a letter dated June 2001.  The Board 
finds that the June 2001 letter essentially complied with 
statutory notice requirements as outlined above under the 
VCAA.  VA notified the appellant of the evidence obtained, 
the evidence VA was responsible for obtaining, and the 
evidence necessary to establish entitlement to the benefits 
sought including the types of evidence that would assist in 
this matter.

However, notice of the disability rating and effective date 
elements was not provided until March 2006.  This is error 
and presumed prejudicial to the appellant unless VA can 
demonstrate otherwise.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  In this case, the Board finds that there 
is no prejudice to the appellant in this timing error because 
the claim was subsequently readjudicated in July 2006 and VA 
sent the appellant a Statement of the Case (SOC) dated the 
same notifying him of the actions taken and evidence obtained 
or received.  Additionally, the Board observes that VA 
provided the appellant the pertinent laws and regulations in 
the SOC, and that he has been represented throughout the 
appeal by an accredited representative.  Essentially, the 
appellant has not been deprived of information needed to 
substantiate his claim and the very purpose of the VCAA 
notice has not been frustrated by the timing error here.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).
VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  All pertinent 
records have been obtained and associated with the claims 
folder.  Additionally, VA scheduled the appellant for a 
hearing at his request; however, he failed to report for that 
hearing without good cause.  The Board finds that there is no 
indication that there is any additional relevant evidence to 
be obtained either by the VA or by the appellant, and there 
is no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). 

Accordingly, the Board concludes it should proceed.  VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Earlier Effective Dates

VA received an original claim, VA Form 526, on June 1, 1979.  
The appellant claimed residuals of fractures, pneumonia, 
malaria, knee injury, and "any other disability of record."  
In a September 1979 rating decision, the RO denied the 
claims, except for wrist fracture with no compensable 
residuals.  The decision reflects that the appellant had 
failed to report for a scheduled VA examination and that the 
available evidence of record, service medical records, did 
not show the other claimed disabilities.  No appeal was 
filed.

On December 4, 1984, VA received a claim for disability due 
to chlorinated lime, calcium hypochlorite, and chlorine 
poisoning; he noted "Can't have children" and bladder 
disorders.  He further claimed chloracne due to Agent Orange 
exposure and a broken arm/wrist in service.  At this time, he 
submitted a copy of text material on occupational diseases 
which showed water treaters as a potential occupation for 
exposure to chlorinate lime and listed harmful effects.

In December 1984, a VA examination was conducted based on 
possible exposure to toxic chemicals.  His problem list 
included acne, gums and teeth, possible infertility, and 
depression.  The examiner noted that "He thinks that he may 
have some disorders from either chlorine exposure or Agent 
Orange."  The diagnoses included gingivitis and poor care of 
teeth, scars of previous cystic acne, and possible 
infertility.  He appeared depressed and was referred to 
psychiatry.

On December 18, 1984, VA received correspondence from the 
appellant.  Therein, he reported disability due to chemicals 
handled in the line of duty and possibly due to Agent Orange 
exposure.  The appellant attached his "Herbicide Exposure 
Questionnaire."  On that questionnaire, the appellant 
claimed poisoning from calcium hypochlorite, chlorinated 
lime, active chlorine, and Agent Orange.  In an additional 
statement also received on the same date, the appellant 
explained that he served in Vietnam setting up and working in 
a water plant, areas that had been cleared of foliage by 
chemical hand spraying.  He noted working with calcium 
hypochlorite, chlorinated lime, and active chlorine.  He 
reporting having acne, teeth and gum problems, possible 
sterility, and other symptoms since discharge due to contact 
with the cited chemicals.

In May 1985, the RO denied service connection for disability 
due to Agent Orange and toxic chemical exposure.  The AOJ 
specifically noted that there was no evidence to establish 
the disability the veteran claims are due to toxic chemical 
exposure.  In July 1985, the appellant filed a notice of 
disagreement with that decision and requested a personal 
hearing.  In a letter dated August 1985, VA scheduled the 
appellant for a personal hearing.  He failed to report for 
that hearing without explanation.  In October 1985, the RO 
issued a Statement of the Case.  It was noted that the 
appellant had not reported, nor had examination shown, 
disability due to chlorine and other toxic chemicals 
exposure, or Agent Orange exposure, in service.  No 
substantive appeal to the Board was filed within 60 days from 
the issuance of the Statement of the Case or within the 
remainder of the one-year period from the date of mailing 
notification of the rating decision.  To the extent that 
there may have been a claim for service connection for a 
respiratory disability such was implicitly denied.  See 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed.Cir 2006).

On June 8, 1998, the appellant called the RO requesting 
reopening of his claim for chemical poisoning.  He reported 
having pleural emphysema.

Thereafter, VA received private treatment records.  A March 
1998 x-ray showed unusually advanced emphysema for the 
appellant's age.  A private physician, Dr. M.S., reported in 
a letter dated August 1998 that the appellant had restrictive 
and obstructive lung disease and that he believed this and 
some other abnormalities were at least partially related to 
the appellant history of exposure to high levels of chlorine 
gas in service.

Treatment reports dated October 1998 were received along with 
copies of publications by OSHA on chlorine exposure hazards 
and medical effects.

In a February 1999 rating decision, the RO denied service 
connection for emphysema secondary to chlorine gas exposure.  
The reasons and bases for this decision included that there 
was no reliable evidence showing exposure to chlorine 
chemicals in service.  In March 1999, the appellant filed a 
notice of disagreement and, in September 1999, the RO issued 
a Statement of the Case.  In December 1999, the appellant 
file a substantive appeal.

In June 2002, the appellant testified before a member of the 
Board on the issue of service connection for emphysema 
secondary to chlorine chemical exposure.  In July 2003, the 
Board remanded the case for additional development, 
verification of his work as a water specialist with the 
service department.

In May 2005, the RO granted service connection for emphysema 
secondary to chlorine chemical exposure, rated as 30 percent 
effective from June 8, 1998.  In July 2005, the appellant 
filed a notice of disagreement with that decision's initial 
disability evaluation and the effective date assigned.

In November 2005, the Board remanded the case to the RO for a 
Statement of the Case.

In July 2006, the RO granted an initial evaluation of 100 
percent for emphysema, effective from June 8, 1998.  Also, in 
July 2006, the RO issued a Statement of the Case on the issue 
of entitlement to an effective date earlier than June 8, 
1998.  In September 2006, VA received the appellant's 
substantive appeal on this issue.  Therein, he argued that he 
had originally filed a claim in 1985 and that the claim was 
wrongly adjudicated on the basis of Agent Orange exposure.  
He further states:

The decision was flawed because that was 
not what I claimed.  The VARO made a 
clear and unmistakable error in the 
denial of my original claim.  Therefore, 
I am appealing the effective date of June 
8, 1998.  The effective date should be 
1985.

In various correspondence, the appellant argues that his 
claim dates from 1985.  In correspondence dated November 
2001, the appellant argued that his 1985 claim was mishandled 
by the RO.  Specifically, he argues that he claimed 
disability from chemicals and not Agent Orange.  In 
correspondence dated August 2003, the appellant again states 
that he filed for disability in 1985 and was refused as an 
Agent Orange claim when in fact his claim was based on 
chlorine gas exposure.  The appellant acknowledged that he 
filed a new claim in 1998 due to worsening health problems.  
He indicated that he had not been asked to provide evidence 
that his military occupation exposed him to chlorine prior to 
the denial of his claim.

Analysis

Unless specifically provided otherwise in 38 U.S.C.A. §§ 5100 
et seq., the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110.

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ), i.e. the RO; (2) be filed in 
writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an 
NOD must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002).

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result.  38 C.F.R. § 20.201.  The NOD and 
substantive appeal must be filed with the AOJ which issued 
the notice of the determination being appealed.  38 C.F.R. § 
20.300.

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). A 
substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identifies the benefit sought on appeal. 38 U.S.C.A. 
§ 7105(d) (3); 38 C.F.R. § 20.202.

The appellant seeks an effective date of an evaluation prior 
to the date of the award of service connection.  Since an 
evaluation may not predate the grant of service connection, 
his appeal fails.  See Canady v. Nicholson, 20 Vet. App. 393 
(2006)  The Board shall address the issue of the effective 
date of service connection, as that is the critical issue in 
this case.

In the instant case, the Board finds that the appellant is 
not entitled to an effective date earlier than June 8, 1998, 
for  service connection or the assignment of a 100 percent 
rating for emphysema secondary to chlorine chemical exposure.

Although the appellant avers that his claim for disability 
based on chlorine exposure was mishandled as an Agent Orange 
claim, the record shows otherwise.  The appellant's 1984 
claim and his correspondence reflect that he sought 
compensation based on chemical exposure and/or Agent Orange 
exposure in service.  In May 1985, the RO denied service 
connection for disability due to toxic chemical exposure as 
well as disability based on Agent Orange.  That decision is 
final and may not serve as a basis for the award of service 
connection.  Although the appellant filed a notice of 
disagreement with that determination, and an SOC was issued, 
he did not submit a timely substantive appeal with the denial 
of his claim.  Therefore, the May 1985 rating decision became 
final.

Following that decision, the record is silent until June 8, 
1998, when the appellant called the RO and requested 
reopening of his claim of entitlement to service connection 
for disability, emphysema, based on chlorine chemical 
exposure in service.

By a rating decision dated in May 2005, the RO granted 
service connection and assigned a 30 percent disability 
rating, effective June 8, 1998, the date of receipt of the 
reopened claim.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998) (to the effect that "a claim must be filed in 
order for any type of benefit to be paid").  Subsequently, in 
July 2006, the RO increased the rating from 30 percent to 100 
percent, effective June 8, 1998.

Since the reopened claim of service connection for emphysema 
based on chlorine chemical exposure was received in 1998, 
more than one year following separation from service, as a 
matter of law, the effective date generally can be no earlier 
than the date of receipt of the reopened claim.  38 C.F.R. § 
3.400.  See Waddell v. Brown, 5 Vet.App. 454, 456 (1993); 
Flash v. Brown, 8 Vet. App. 442, 340 (1995).  Accordingly, 
the proper effective date can be no earlier than the date of 
receipt of the reopened claim for service connection-that is, 
June 8, 1998.  38 C.F.R. § 3.400(r).

Although the appellant contends that service connection 
should be granted from 1985, when he filed an initial claim 
for service connection based on chlorine chemical 
exposure/poisoning, his contentions are not supported by the 
record.  The RO denied the appellant's claim for service 
connection based on chlorine exposure in May 1985.  The 1985 
denial was sufficiently broad as to include all residuals of 
exposure, even though neither the veteran's 1984 claim nor 
the rating decision specifically mention a respiratory 
disability.  (Service connection had been denied for a 
respiratory disability in 1979 and the decision carried 
forward the denial.).  The RO informed the appellant of the 
denial and of his procedural and appellate rights.  He did 
not perfect an appeal as to the decision and, thus, it became 
final.

An effective date prior to the date of the reopened claim, 
June 8, 1998, is not permissible in the absence of clear and 
unmistakable error (CUE).  38 U.S.C.A. § 5110(a) ("the 
effective date of an award based on . . . a claim reopened 
after final adjudication . . . shall not be earlier than the 
date of receipt of application therefore."); Livesay v. 
Principi, 15 Vet. App. 165, 170 (2001) ("the effective date 
of a successful claim to reopen is the date of receipt of the 
claim to reopen or the date the entitlement arose, whichever 
is later.").  Although the appellant has employed the 
language "clear and unmistakable error" in recent 
correspondence, he has not set forth a valid CUE claim, which 
requires a claimant show that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  His assertion that the RO 
considered only an Agent Orange claim and not a claim based 
on chemical exposure in May 1985 is patently false, and does 
not rise to a valid claim of CUE in that decision.  


ORDER

An effective date earlier than June 8, 1998, for a grant of 
100 percent disability compensation for emphysema secondary 
to chlorine exposure is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


